Citation Nr: 0908579	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-18 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for 
residuals of a right groin muscle tear for the period from 
July 28, 2003 to August 14, 2007.   
 
2.  Entitlement to an initial rating higher than 10 percent 
for residuals of a right groin muscle tear for the period 
since August 15, 2007.   

3.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  
 
4.  Entitlement to an initial rating higher than 10 percent 
for residuals of a scapholunate tear of the left wrist for 
the period from July 28, 2003 to November 30, 2003.   
 
5.  Entitlement to an initial rating higher than 30 percent 
for residuals of a scapholunate tear of the left wrist for 
the period since May 1, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to December 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision that 
granted service connection for residuals of a scapholunate 
tear of the left wrist and assigned disability due to that 
disorder the following ratings:  a noncompensable rating for 
the period from July 28, 2003 to November 30, 2003; a 
temporary total convalescence rating (38 C.F.R. § 4.30) 
rating for the period from December 1, 2003 to April 30, 
2004; and a noncompensable rating for the period since May 1, 
2004.  

By this decision, the RO also granted service connection and 
a noncompensable rating for residuals of a right groin muscle 
tear, effective July 28, 2003, and denied service connection 
for a psychiatric disorder, to include PTSD (claimed as PTSD, 
depression, anxiety, insomnia, and addictive behavior).  

A May 2005 RO decision assigned a 10 percent rating for the 
Veteran's service-connected residuals of scapholunate tear of 
the left wrist for the period from July 28, 3003 to November 
30, 2003 and assigned a 30 percent rating for the period 
since May 1, 2004.  Additionally, an August 2007 RO decision 
increased the rating for the Veteran's service-connected 
residuals of a right groin muscle tear to 10 percent, 
effective August 15, 2007.  Since those grants do not 
represent a total grant of benefits sought on appeal, the 
claims for increase remain before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  

The Board notes that the April 2004 RO decision (noted above) 
also denied entitlement to a 10 percent rating based on 
multiple, noncompensable, service-connected disabilities.  
The Veteran filed a notice of disagreement in May 2004 and a 
February 2005 a statement of the case listed that issue.  The 
Board notes, however, that such issue is now moot as the 
Veteran is already assigned compensable ratings.  

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, as well as the issues 
of involving the proper ratings for residuals of a 
scapholunate tear of the left wrist for the period from July 
28, 2003 to November 31, 2003, and for the period since May 
1, 2004, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  For the period from July 28, 2003 to August 14, 2007, the 
Veteran's residuals of a right groin muscle tear were 
manifested by limitation of flexion of the thigh to 90 
degrees and no more than slight injury to Muscle Group XV.   
 
2.  For the period since August 15, 2007, the Veteran's 
residuals of a right groin muscle tear are manifested by no 
more than limitation of flexion of the thigh to 45 degrees 
and no more than moderate injury to Muscle Group XV.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent rating for residuals of a right groin muscle tear for 
the period from July 28, 2003 to August 14, 2007, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5252; 38 C.F.R. §§ 4.20, 
4.73, Diagnostic Code 5315 (2008).  

2.  The criteria for an initial rating in excess of 10 
percent for residuals of a right groin muscle tear for the 
period since August 15, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5252; 38 C.F.R. §§ 4.20, 4.73, Diagnostic 
Code 5315 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a December 2003 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
and in a June 2008 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claims for higher ratings, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  
Another June 2008 letter also advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last readjudicated in June 2008.  

Additionally, the Board notes that this appeal arises from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection for residuals of a 
right groin muscle tear.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  Further, 
the Board finds it pertinent that in one of the June 2008 
letters (noted above) the Veteran was specifically provided 
with the criteria for higher ratings for his service-
connected residuals of a right groin muscle tear.  Therefore, 
a remand for additional notification regarding criteria with 
which the Veteran and his representative are already quite 
familiar would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service personnel and treatment records; post-
service private and VA treatment records; and VA examination 
reports.  The reports from VA examinations as recent as 
August 2007 and August 2008 provide all the medical evidence 
required to properly rate the right groin muscle disorder 
addressed in this decision.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service personnel and treatment records; post-service private 
and VA treatment records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).  

The RO has rated the Veteran's residuals of a right groin 
muscle tear by analogy to limitation of flexion of the thigh.  
38 C.F.R §§ 4.20, 4.71a, Diagnostic Code 5252.

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent rating.  A 20 percent rating require that flexion 
be limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 20 degrees.  A 40 percent rating 
requires that flexion be limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic 5252.  

Additionally, limitation of motion of the thigh is rated 10 
percent where extension is limited to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251.  

Impairment of the thigh is rated 10 percent where there is 
limitation of rotation of the thigh (cannot toe-out more than 
15 degrees of the affected leg), or where there is limitation 
of abduction of the thigh (cannot cross legs), and 20 percent 
where there is limitation of abduction of the thigh (motion 
lost beyond 10 degrees).  38 C.F.R. § 4.71a, Diagnostic Code 
5253.  

Normal range of motion of the hip is flexion from 0 to 125 
degrees and abduction from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  

The Veteran's service-connected residuals of a right groin 
muscle tear may also be rated analogous to an injury to 
Muscle Group XI, and rated pursuant to 38 C.F.R. §§ 4.20, 
4.73, Diagnostic Code 5315.  Muscle Group XV relates to 
damage to the mesial thigh group and involve muscles that 
function to provide adduction of the hip, flexion of the hip, 
and flexion of the knee.  These mesial thigh group muscles 
are the adductor longus, adductor brevis, adductor magnus, 
and gracilis.  A moderate disability warrants a 10 percent 
rating, a moderately severe disability warrants a 20 percent 
rating, and a severe disability warrants a 30 percent rating.  

The factors to be considered in evaluating residuals of 
muscle injuries are listed in 38 C.F.R. § 4.56.  Information 
in this regulation provides guidance only and is to be 
considered with all other factors in the individual case.  
Robertson v. Brown, 5 Vet. App. 70 (1993).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

Oftentimes muscle injury is due to shrapnel wounds.  As such, 
the criteria for rating muscle damage is often described in 
terms associated with shrapnel injuries.  The type of injury 
in "slight" disability of the muscles anticipates a simple 
wound of muscle without debridement or infection.  There 
should be a history of superficial wound with brief treatment 
and return to duty.  Medical records should indicate healing 
with good functional results.  38 C.F.R. § 4.56(d)(1).  

The type of injury in "moderate" disability of the muscles 
involves through and through or deep penetrating wounds of 
short track by a single bullet, small shell, or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, and with residuals of debridement or prolonged 
infection.  The history of a moderate muscle disability 
includes service department records of in-service treatment 
for the wound and a record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after use which 
affects the particular functions controlled by the injured 
muscles.  Objective findings include small or linear entrance 
and (if present) exit scars which indicate a short track of 
the missile through muscle tissue, some loss of deep fascia 
or muscle substance, impairment of muscle tonus and loss of 
power, or a lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury in "moderately severe" disability of 
muscles involves through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History and 
complaint include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability; and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56

The type of injury in "severe" disability of muscles 
results from through and through or deep penetrating wounds 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  The 
record must show a prolonged hospitalization for treatment of 
the wound, as well as consistent complaints of the cardinal 
symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in track of the 
missile. Palpation should show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles should swell or harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
should indicate severe impairment of function.  If present, 
other signs of severe muscle disability include adhesion of 
scar tissue to bone in an area where bone is usually 
protected by muscle, diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, visible or 
measurable atrophy, and adaptive contraction of an opposing 
group of muscles.  38 C.F.R. § 4.56.  

Here, by way of an April 2004 RO rating decision, the RO 
granted service connection and a noncompensable rating for 
residuals of a right groin muscle tear, effective July 28, 
2003 (the effective date of service connection).  An August 
2007 RO decision increased the rating for the Veteran's 
service-connected residuals of a right groin muscle tear to 
10 percent, effective August 15, 2007 (the date of a VA 
examination).  

Thus, the Board must consider whether the Veteran is entitled 
to a compensable rating for the period from July 28, 2003 to 
August 14, 2007, and a rating in excess of 10 percent for the 
period since August 15, 2007.  



I.  From July 28, 2003 to August 14, 2007

The Veteran had active service from June 1985 to December 
1992.  His service medical records indicate that he was seen 
in March 1990 for a right knee injury that occurred three 
days earlier.  He reported that he was playing basketball 
when the injury occurred and he stated that he twisted his 
knee.  The assessment was sprained right knee.  There was no 
specific reference to a right groin muscle tear.  A December 
1990 entry noted that the Veteran was seen for complaints of 
pain in both knees.  The assessment was retropatellar pain 
syndrome, right.  An August 1992 treatment entry noted that 
the Veteran complained of a groin pull that occurred two days 
earlier.  He stated that after running, he did cool down 
stretches and that when he did a leg stretch, he pulled his 
groin and it radiated down his "left" leg.  The assessment 
was deferred.  Another August 1992 entry indicated that the 
Veteran's "left" leg had no swelling or erythema.  It was 
noted that there was tenderness over the adductor muscle and 
tenderness at the Veteran's groin.  The examiner reported 
that there was full range of motion with increased pain with 
resisted adduction and flexion.  The assessment was groin 
muscle tear.  A temporary (minor) problems list indicated 
that the Veteran suffered a groin strain of the "left" leg.  

Private and VA treatment records dated from August 1999 to 
January 2004, show treatment for multiple disorders.  

A January 2004 VA muscles examination report noted that the 
Veteran's service medical records were not available.  It was 
also reported that the Veteran was right-handed.  The Veteran 
reported that he pulled the right groin some eighteen years 
ago while playing basketball during his military service.  He 
stated that he still had right groin pain some eighteen years 
later.  The examiner reported that the Veteran's right hip 
joint demonstrated full abduction to 35 degrees and limited 
flexion to 90 degrees.  It was noted that no imaging studies 
of the right hip joint were requested as the history was of a 
groin pull.  The diagnoses included residuals of a right 
groin strain-chronic.  

VA treatment records dated from February 2004 to August 2007 
show treatment for multiple disorders.  

The Board observes that the medical evidence supports the 
noncompensable (0 percent) rating for the Veteran's residuals 
of a right groin muscle tear for the period from July 28, 
2003 to August 14, 2007.  The evidence fails to indicate that 
a higher rating is warranted pursuant to Diagnostic Codes 
5251, 5253, and 5253 for that period.  Even considering the 
effects of pain during use and flare-ups, there is no 
probative evidence that right hip motion is limited to the 
degree required for a higher (compensable) rating under such 
limitation of motion codes.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995) (effects of pain 
on motion to be considered).  The January 2004 VA muscles 
examination report noted that the Veteran's right hip joint 
demonstrated full abduction to 35 degrees and limited flexion 
to 90 degrees.  

Additionally, the Board observes that there is no credible 
evidence indicating symptoms of moderate disability of Muscle 
Group XV as required for an increased 10 percent rating 
pursuant to Diagnostic Code 5305 for the period from July 28, 
2003 to August 14, 2007.  For example, the historical 
evidence does not show that the Veteran suffered consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly a lowered threshold of 
fatigue after use which affects the particular functions 
controlled by the injured muscles for the period from July 
2003 to August 14, 2007.  Additionally, there is no evidence 
of some loss of deep fascia or muscle substance, impairment 
of muscle tonus and loss of power, or a lowered threshold of 
fatigue when compared to the sound side, for that period.  
The evidence simply does not show symptomatology indicative 
of a moderate disability of Muscle Group XV as required for a 
10 percent rating for the period from July 28, 2003 to August 
14, 2007.  As the requirements for a compensable rating are 
not met, a noncompensable rating is proper on the basis of 
the Veteran's residuals of a right groin muscle tear for the 
period from July 28, 2003 to August 14, 2007, pursuant to 38 
C.F.R. § 4.31.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson, 
supra.  However, staged ratings are not indicated for the 
period from July 28, 2003 to August 14, 2007, as the Board 
finds that the Veteran's residuals of a right groin muscle 
tear have continuously been 0 percent (noncompensable) 
disabling for that period.  

As the preponderance of the evidence is against the claim for 
a compensable rating for residuals of a right groin muscle 
tear for the period from July 28, 2003 to August 14, 2007, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  

II.  Since August 15, 2007

An August 15, 2007 VA muscle examination report noted that 
the Veteran's claims file was reviewed.  The examiner 
indicated that apparently while playing basketball in 1990 
while in Germany, the Veteran went to get the ball, abducted 
the right leg, and tore the groin muscle.  The Veteran 
reported that he was treated in the hospital and that he 
could not walk for two days.  He indicated that he was 
treated with physical therapy and no surgery.  The Veteran 
stated that, currently, he had pain especially after sitting 
down for a prolonged period of time and then trying to get 
up.  He reported that he would have stiffness and decreased 
range of motion with flexion of the hip.  He related that he 
would have pain and stiffness and that he walked with a limp 
until it loosened up.  It was noted that the range of motion 
loss during flare-ups was 50 percent of regular range of 
motion.  The Veteran indicated that his pain was mild to 
moderate in intensity and that he could not exercise.  He 
stated that he had to walk a lot on his job and that it 
aggravated the groin muscle pain.  

The examiner reported that there was no scar and no entry 
wound.  The examiner stated that there were no adhesions, or 
bone or tendon damage, and that the Veteran's muscle strength 
was normal.  It was noted that there was no muscle 
herniation.  As to range of motion, the examiner indicated 
that flexion of the Veteran's right hip was to 90 degrees 
with pain.  The examiner stated that the Veteran had 
sufficient endurance and strength to accomplish his 
activities of daily living, but that when his groin muscle 
would flare up, he would have difficulty walking for a little 
while.  The diagnosis was groin strain with functional 
disability as described.  

VA treatment records dated from May 2008 to August 2008 refer 
to continued treatment.  

The most recent August 2008 VA muscles examination report 
noted that the Veteran injured his right groin while playing 
basketball during his active duty in 1990 while stationed in 
Germany.  The Veteran described the injury as a 
hyperabduction of the right hip/thigh during which he 
experienced a sudden sever sharp pain in the upper 
anterior/medial aspect of the right thigh and groin.  He 
stated that he was unable to walk immediately after the 
injury and that he was carried from the basketball court to 
the hospital for evaluation.  He indicated that he was 
diagnosed a right groin tear/sprain and that he was unable to 
bear weight on the right leg for the following two days.  The 
Veteran indicated that he had been experiencing chronic pain 
and stated that he had exacerbations with any stretching 
motion (lifting, sudden turns, attempts at jogging, etc.) or 
after prolonged periods of activity.  It was noted that the 
course since onset had been progressively worse.  

The examiner reported that the right groin muscle was 
involved and that the wound was not a through and through 
injury.  It was also noted that the wound was no initially 
infected before healing and that there were no associated 
bone, never, vascular, or tendon injuries.  The examiner 
indicated that the Veteran had pain, decreased coordination, 
increased fatigability, weakness, and uncertainty of 
movement.  It was noted that there were flare-ups of the 
muscle injury residuals and that they were severe.  

The examiner indicated that Muscle Group XV was injured and 
that the Veteran's adductor longus muscle was injured.  It 
was noted that the Veteran's muscle strength in that muscle 
was a four.  The examiner stated that there was no tissue 
loss and no intermuscular scarring.  The examiner reported 
that the Veteran had pain with adduction and abduction of the 
right thigh which affected his ambulation and other 
activities.  It was noted that there was no nerve damage, 
tendon damage, bone damage, or muscle herniation.  The 
examiner also indicated that no scars were present and that 
there was no loss of deep fascia or muscle substance.  It was 
noted that the motion of the joint was not limited by muscle 
disease or injury and that there was no obvious muscle 
atrophy.  The examiner stated that decreased muscle strength 
was noted in the adduction and abduction of the Veteran's 
right thigh, but that it was primarily secondary to pain 
elicited during those movements.  The examiner noted that the 
Veteran had lost one week of work during the last twelve 
month period and that he had difficulty with ambulation and 
was unable to perform his regular job duties.  

The diagnosis was right groin muscle tear/strain with 
residuals chronic pain.  The examiner commented that the 
Veteran's groin disability had significant effects on his 
occupation and that it caused decreased mobility, problems 
with lifting and carrying, as well as difficulty reaching.  
The examiner indicated that there was weakness and fatigue, 
decreased strength, and lower extremity pain.  The examiner 
noted that there were essentially moderate effects on the 
Veteran's usual daily activities.  

Based on the evidence, the Board finds that the Veteran's 
service-connected residuals of a right groin muscle tear are 
not more than 10 percent disabling for the period since 
August 15, 2007.  The evidence fails to indicate that a 
higher rating than 10 percent is warranted pursuant to 
Diagnostic Codes 5251, 5253, and 5253 for the period since 
August 15, 2007.  Even considering the effects of pain during 
use and flare-ups, there is no probative evidence that right 
hip motion is limited to the degree required for a higher 
rating under such limitation of motion codes.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995) 
(effects of pain on motion to be considered).  

Additionally, the Board observes that there is no credible 
evidence indicating symptoms of moderately severe disability 
of Muscle Group XV as required for an increased 10 percent 
rating pursuant to Diagnostic Code 5305 for the period since 
August 15, 2007.  For example, the historical evidence does 
not show hospitalization for a prolonged period for treatment 
of the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, evidence of 
inability to keep up with work requirements.  Further, the 
objective findings do not show indications on palpation of 
loss of deep fascia or muscle substance, or normal firm 
resistance of muscles compared with sound side.  The evidence 
of record simply does not indicate symptomatology indicative 
of a moderately severe disability of Muscle Group XV for the 
period since August 15, 2007.  Accordingly, the Board finds 
that no more than a 10 percent rating for residuals of a 
right groin muscle tear is warranted under the applicable 
rating criteria.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson, 
supra.  However, staged ratings are not indicated for the 
period since August 15, 2007, as the Board finds that the 
Veteran's residuals of a right groin muscle tear have 
continuously been 10 percent disabling for that period.  

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for residuals of a right 
groin muscle tear for the period since August 15, 2007, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

An initial higher (compensable) rating for residuals of a 
right groin muscle tear for the period from July 28, 2003 to 
August 14, 2007, is denied.  

An initial rating higher than 10 percent for residuals of a 
right groin muscle tear for the period since August 15, 2007, 
is denied.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for a psychiatric disorder, to include PTSD, as 
well as entitlement to an initial rating higher than 10 
percent for residuals of a scapholunate tear of the left 
wrist for the period from July 28, 2003 to November 30, 2003, 
and entitlement to an initial rating higher than 30 percent 
for residuals of a scapholunate tear of the left wrist for 
the period since May 1, 2004.  The Board finds that there is 
a further VA duty to assist the Veteran in developing 
evidence pertinent to those claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The Veteran claims service connection for a psychiatric 
disorder, to include PTSD, as a result of his period of 
service.  His service personnel records indicate that he was 
not awarded decorations evidencing combat.  His occupational 
specialty was listed as a record telecom CEN operator.  He 
had two years, six months, and eight days of foreign and/or 
sea service.  The Veteran's service treatment records do not 
show treatment for any psychiatric problems including PTSD.  

Post-service VA treatment records show treatment for 
variously diagnosed psychiatric disorders including a bipolar 
disorder.  There is no evidence of treatment for PTSD.  

The Veteran has reported non-combat related stressors.  In a 
January 2004 stressor statement, the Veteran reported that he 
received a call from the Red Cross that his mother was going 
to die in a few days.  He stated that he went home and that 
she passed away in February 1988.  He indicated that he was 
very close to his mother and that he never was able to fully 
grieve.  In a June 2008 stressor statement, the Veteran 
reported essentially similar information as to the death of 
mother.  He also reported that his father was an alcoholic 
and that people had to talk to him.  

A July 2008 VA psychiatric examination report noted that the 
Veteran's claims file was reviewed.  The examiner indicated 
that the Veteran's primary stressor was that his mother died 
of cancer while he was in the military.  It was noted that 
the Veteran was given a week's leave to attend her funeral.  
The Veteran also reported that his father died soon after his 
was discharged.  The diagnoses were bipolar disorder; alcohol 
dependence; cannabis dependence; and cocaine dependence (all 
in remission).  The examiner indicated that the Veteran's 
drug and alcohol dependence was more likely than not 
secondary to his bipolar disorder.  The examiner commented 
that although a PTSD diagnosis was not supported, it was more 
likely than not that the deaths of the Veteran's parents (in 
1985 and 1992) aggravated his bipolar disorder and 
precipitated depressive reactions which caused a decline in 
his functioning.  

The Board observes that although it was noted that the 
Veteran's claims file was reviewed, his service medical 
records do not show any treatment for psychiatric problems, 
including PTSD.  Additionally, there is no record of 
treatment for any possible psychiatric problems until at 
least 1999.  The Board notes, therefore, that it is unclear 
whether the July 2008 examiner actually reviewed the 
Veteran's entire claims file in providing his opinion that 
the Veteran's bipolar disorder was aggravated by the deaths 
of his parents in 1985 (during service) and 1992 (within a 
year of service).  Additionally, it is unclear whether the 
examiner's comment was an indication that the Veteran's 
reaction to the deaths of his parents resulted in more than 
an acute reaction, as opposed to a chronic worsening of his 
psychiatric condition. 

Consequently, the Veteran should be afforded a VA examination 
with an etiological opinion after a review of the entire 
claims folder, as to his claim for service connection for a 
psychiatric disorder, to include PTSD.  The examiner should 
be asked to carefully review the claims file, particularly 
any evidence addressing the Veteran's psychiatric condition 
during the time in question.  The examiner should be asked to 
comment as to the likelihood that any aspect of the Veteran's 
period of service caused or permanently aggravated a 
psychiatric condition that results in current disability.  If 
the examiner finds that death of the Veteran's parents caused 
a chronic increase (as opposed to a temporary reaction) in 
any psychiatric condition, the examiner should point to any 
evidence showing that increase associated with the Veteran's 
period of service.  The examiner should provide complete 
rationale for any opinion reached.  Such an examination 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

As to the Veteran's claims for higher ratings for various 
periods for his service-connected residuals of a scapholunate 
tear of the left wrist, the Board notes that the Veteran was 
last afforded a VA orthopedic examination in August 2008.  
The Veteran reported that during periods of severe pain he 
was unable to use the left hand/wrist/arm during flare ups of 
pain.  The diagnoses were carpal bone fracture with secondary 
avascular necrosis of the left lunate bone; degenerative 
changes of the left wrist and proximal migration of the 
capitate bone; and status post surgery in December 2003 (left 
lunate bone excision and scaphocapitate fusion).  

The Board observes that the examiner did not discuss the 
range of motion of any of the Veteran's fingers of his left 
hand.  The Board notes that previous VA treatment records, 
such as in February 2004, appear to show some loss of range 
of motion of the Veteran's fingers.  The Board observes that 
under 38 C.F.R. § 4.71a, a note indicates that in all forearm 
arm and wrist injuries, Diagnostic Codes 5205 through 5213, 
multiple impaired fingers movements due to tendon tie-up, 
muscle or nerve injury, are to be separately rated and 
combined not to exceed the rating for loss of use of the 
hand.  Therefore, the Board finds that an examination is 
necessary.  

Prior to the examinations, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for psychiatric problems and left wrist 
problems since September 2008.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  
Specifically, VA any records of pertinent 
treatment received since September 2008 
should be obtained.  

2.  Schedule the Veteran for a VA 
examination by a psychiatrist to determine 
the nature and likely etiology of any 
current psychiatric disorder.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should be asked 
to carefully review the claims file, 
particularly any evidence addressing the 
Veteran's psychiatric condition during the 
time in question.  Following review of the 
claims file and examination of the 
Veteran, the examiner should diagnose all 
current psychiatric disorders, and provide 
a medical opinion, with adequate 
rationale, as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability), that any 
currently diagnosed psychiatric disorder 
is etiologically related to the Veteran's 
period of service.  The examiner should be 
asked to comment as to the likelihood that 
any aspect of the Veteran's period of 
service caused or permanently aggravated a 
psychiatric condition that results in 
current disability.  If the examiner finds 
that death of the Veteran's parents caused 
a chronic increase in severity in a 
psychiatric disorder (as opposed to a 
temporary reaction), the examiner should 
point to any evidence showing that 
increase was associated with the Veteran's 
period of service.  If PTSD is diagnosed 
the examiner should specify the 
stressor(s) upon which the diagnosis was 
based.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.  

3.  Schedule the Veteran for a VA 
examination to determine the precise 
nature and severity of disability due to 
his service-connected left wrist 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be conducted, 
including x-ray, and all symptoms 
associated with the Veteran's service-
connected left wrist disability should be 
reported in detail.  Specifically, the 
examiner should conduct a thorough 
orthopedic examination of the Veteran's 
left wrist and provide diagnoses of any 
pathology found.  In examining the left 
wrist, the examiner should document any 
limitation of motion (in degrees), to 
include providing the point at which 
painful motion begins.  The examiner 
should also indicate whether there is any 
guarding of the left wrist on motion and 
the degrees at which the guarding starts.  

The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the left wrist is used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  If it is 
not feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination, found in terms of 
additional range-of motion loss, the 
examiner should so state.  

The examiner should also indicate whether 
there is limitation of motion of the 
Veteran's left hand fingers or 
interference with overall function of the 
left hand as a result of the service-
connected left wrist disability. The 
examiner should report range of motion, 
in degrees, of each of the left hand 
fingers, and should note any objective 
evidence of pain on motion.  

4.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for a psychiatric disorder, to 
include PTSD; entitlement to an initial 
rating higher than 10 percent for 
residuals of a scapholunate tear of the 
left wrist for the period from July 28, 
2003 to November 30, 2003; and entitlement 
to an initial rating higher than 30 
percent for residuals of a scapholunate 
tear of the left wrist for the period 
since May 1, 2004.  If any benefit sought 
is denied, issue a supplemental statement 
of the case to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


